Title: Continental Congress Motion that States be Requested to Send Delegates to Congress, 2 July 1783
From: Hamilton, Alexander,Continental Congress
To: 


[Princeton, New Jersey] July 2, 1783
Whereas by the Confederation the assent of nine states is requisite to the determination of matters of principal importance to the United States and the representation in Congress has for some time past generally consisted of less than that number of states in consequence whereof the public business at an interesting juncture has suffered and continues to suffer great delay and embarrassment:
Resolved that the states which are not present in Congress be informed that it is indispensable they should without loss of time send forward a delegation to Congress.
